*846The defendants Clifford Wray and Barbara Wray (hereinafter together the appellants) failed to satisfy their prima facie burden of estabhshing their entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; cf Brown v Graziano, 51 AD3d 962, 963 [2008]; Crawn v Sayah, 31 AD3d 367, 368 [2006]). The Supreme Court properly disregarded the evidence submitted by the appellants for the first time in their reply papers (see Morales v Coram Materials Corp., 51 AD3d 86, 95 [2008]; Adler v Suffolk County Water Auth., 306 AD2d 229, 230 [2003]). Accordingly, the Supreme Court properly denied that branch of the appellants’ motion which was for summary judgment dismissing the complaint insofar as asserted against them, regardless of the sufficiency of the plaintiff’s opposition papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). Covello, J.E, Santucci, Chambers and Hall, JJ., concur.